Broyles, J.
1. Where error is assigned upon a refusal of the trial judge to give certain requested instructions to the jury, and it is not shown that-the request was not substantially covered by the charge given by the court, and the entire charge is not brought up, this court is unable to determine whether such refusal was erroneous or not; and where, it does not appear, from the bill of exceptions or from the record brought up, that the charge of the court was reduced to writing, or was of file in the office of the clerk of the court below (Penal Code, §§ 1056, 105.7), this court will not order it sent up under section 6149 (4) of the Civil Code.
2. The evidence authorized the verdict, and no error of law appears.

Judgment affirmed.


Russell, C. J., dissents.